Opinion by
Mr. Justice McIver,
The defendant was indicted for murder and convicted. The “ agreed statement,” as presented to this court, gave a very brief and insufficient history of the case, no exceptions were taken, and no arguments here submitted; but, as it involved an issue of the gravest character, the court looked into the brief for errors and supposed objections. The case seemed to be one of circumstantial evidence. Held—
1. That there was no error on the part of the Circuit judge (Wallace) in failing to charge “ that the testimony must not only show the guilt of the prisoner, but must not be capable of explanation by any other reasonable hypothesis,” especially when no request so to charge was presented, and this proposition was made in argument by defendant’s counsel, and conceded by the State’s attorney, and when the judge did explain “ to the jury the difference between circumstantial and positive evidence, and fully instructed them that the prisoner’s guilt must be demonstrated to them, beyond a reasonable doubt, before they could convict on either kind of testimony.”
2. That statements made by the deceased as to quarrels, &c., with another person, were hearsay evidence, and, therefore, properly excluded.